Interim Decision #1773

MATTER or SnnumasApplication for Classification as Refugee
A-14343990

Decided by Regional Commissioner March 10, 1967
Classification as a refugee under the proviso to section 203 (a) (7) of the Immigration and Nationality Act, as amended, is denied a native of Turkey
(an Armenian) and citizen of the United Arab Republic for failure to establish that she fled from, and is unable or unwilling to return to, the United
Arab Republic because of persecution or fear of persecution on account of
race, religion or political opinion where her passport bad been revalidated
twice by United Arab Republic authorities after she left that country, and
other indications exist that her family bad not been persecuted in that
country.
IN BEHALF OF ArriautriT : Harry A. Ezratty, Esquire
299 Broadway
New York, New York 10007

This matter is before the Regional Commissioner on certification
the chutisinn of the District Director denying the applications.
The applicant is a 66-year-old native of Turkey and citizen of the
United Arab Republic. She is of the Armenian race and is a member
of the Armenian Orthodox Church. 'She last entered the United
States on October 23, 1963 as a visitor for pleasure until January 30,
1964. On January 20, 1964 she was granted an extension of stay to
May 30, 1964 on her application showing the reason for the request as
to visit the New York World's Fair. She applied May 13, 1964 for a
further extension, "waiting for arrival of relatives, visit Fair together
and return together", and her stay was then extended to November
30, 1964. Three further extensions of stay were granted, the last to
January 1, 1966. These applications showed that her husband, Diran
Chirinian, resided in Cairo. The instant applications for refugee classification and adjustment of status to permanent residence were
filed January 17, 1966.
The applicant had the two-years continuous physical presence in the
United States specified in the proviso to section 203(a) (7) of the
of

392

Interim Decision *1773
amended Act. Further pertinent requirements of the subsection are
that applicants thereunder satisfy this Service that :
(I) because of persecution or fear of porscoution on account of

race, religion,

or political opinion they have fled (I) from any Communist or Communistdominated country or area, or (II) from any country within the general area of
the Middle East, and (ii) are unable or unwilling to return to such country
or area on account
supplied.)

of

race, religion, or political opinion. . . . (Emphasis

The United Arab Republic, the country of the applicant's last permanent foreign residence, is a country within the "general area of the
Middle East" as that term is defined in section 203 (a) (7). On the
application for refugee classification, Form I490A, the applicant
states she fled from:
Cairo, Egypt, on the 16th of August, MO. The persecutions against the Christians
and the Jews were unbearable, and there was no future for the young generation.
I decided to take my daughter out of that "Socialist" country, as soon as possible.
She left as a student and left with her so as to see her settled as she was underage yet. I cannot return, because I was supposed to return after six months the
maximum. Naturally I didn't, and if I go back I shall be imprisoned. My husband is kept there as a kind of a hostage and the authorities do not let him
get out of the Country. Moreover, my passport expired last month, and accordingly I am stateless.

The record shows the applicant and her daughter, Mayda (now a
permanent resident of the United States by adjustment of status on
October 24, 1966 after acquiring immediate relative classification
through marriage to a citizen of the United States on •October 11,
1966) , left Egypt on August 16, 1960; that they proceeded through
the United States to Canada where the daughter studied for her Master's degree and where they lived until required to depart by the Canadian Immigration Service in November 1962; that they then again
passed through the United States in transit to Switzerland where they
lived about one year in a temporary status; and that they returned to
the United States as visitors on October 23, 1963, as related above.
The applicant was interviewed by an officer of this Service on June 8,
1966. She then stated that she and her daughter could not return to the
United Arab Republic because she was given a visa allowing her to
remain out of that country not more than six months and her daughter
not more than one year; that her husband is a hostage in that country
and is not allowed to leave; and that she does not want to return to the
United Arab Republic for these reasons.
Submitted with the application was a statement signed by the
daughter. The daughter stated the applicant cannot return to Egypt
because (1) she requires the constant care only the daughter can give
her, (2) the applicant could not remain outside Egypt more than six
393

Interim Decision #1773
months and would be imprisoned if she returned to Egypt, and (3)
that the applicant has never been separated from the daughter upon
whom she is dependent in every way. The daughter asserts her father
has had a miserable life since 1960, but states :
My Father, who has an artistic engraving workshop in Cairo, was and is a
respected man and he does all the fine as well as the top-secret works of
the Government, the Army, the 'United Nations and other foreign Embassies and

very

4lignitaries. . . .
A friend of the family who has been residing in Switzerland since
shortly after the "Aggression of 1956" states that following the Tripartite Aggression against Egypt, the unemployment of white people
in that country increased as well as the injustices; and that he is positive that should the applicant return to the U.A.R. she would be imprisoned because "according to the Egyptians, anybody who stays
out of U.A.R. for over the limited time that is granted, and goes back,
. he or she is guilty and must be punished".
ExaMination of the applicant's passport shows it was issued by the
'United Arab Republic at Cairo on May 24,1960; that it was originally
valid to May 28, 1962; that it was endorsed August 7, 1960 by the
Bank of Alexandria, Cairo, for the release of funds; that it was revalidated by the Consul General for thelJ.A.R. at Montreal on February 26, 1962 until May 23,1964; and that it was again revalidated by
the Consul General of the U.A.B. at New York on February 1, 1964
until May 23, 1966. The name of the husband is shown on. page 1 of
the passport.
Counsel has presented for our consideration on certification copies of
articles from the New York Times of January ii. and 16, 1967 and
February 6 and 19, 1957. He directs attention to the article of February 19, 1957 which shows that aliens were departing from Egypt in
large numbers. This article stated that there was a mass departure
of stateless Jews; and that Italians, Greeks, and Eastern Europeans
were also leaving because they felt that the outlook for business in the
consumer field, plus the new "Egyptianization" laws, gave little hope
for making a living. The other articles related primarily to the transfer of foreign-owned financial institutions to Egyptian control and to
the treatment of Jews in Egypt. These articles have little if any relevance and are remote in point of time.
We have carefully reviewed the entire record. The primary reason
advanced for the applicant's inability or unwillingness to return to
the United Arab Republic is that by reason of having remained out.
side that country for a longer time than authorized, she will be subject to imprisonment for a violation of a law of that country. Such
Imprisonment may not be considered on account of race, religion, or
394

Interim Decision #1773
political opinion, but rather is a criminal sanction that is reconcilable
with generally recognized concepts of justice. Cf. Matter of Bufalino,
I.D. #1517; Zwpicich v. Evenly, 319 F.2d 773 (2d Cir. 1963) ;
Dininich v. Evenly, 299 F.2d 244 (2d Cir. 1961) ; and Blazina v.
Bouchard, 286 F.2d 507 (3rd Cir. 1961), certiorari denied 866 U.S. 950.
No evidence has been presented that the applicant was ever threatened with or suffered any persecution in Egypt. The daughter, while
residing there, had obtained an education which qualified her for
acceptance for graduate study in a Canadian university. The various
applications for extensions of temporary stay of our applicant show
bank accounts and funds adequate for her support for an extended
period after departure from the United Arab Republic. Clearly in•
consistent with any claim of unwillingness or inability to return to

the United Arab Republic because of race, religion, or political opinion, or of departure from that country because of persecution or fear
of persecution are the repeated presentations of the applicant's passport to Consular officials thereof for revalidation, particularly since
that document identifies her husband in that country. They were
married in the Armenian Church on September 7, 1921, and it is indicated he is of the same race and religion. He has lived in Egypt since
1914, and has been allowed to continue his business in Cairo, even to
the extent of performing secret work for the government. The applicant wishep to remain in the United States with her daughter. We
conclude that she has failed to establish satisfactorily that she is unwilling or unable to return- to the United Arab Republic on account
of race, religion, or political opinion. In addition, we find that the
evidence does not establish that the applicant fled from the United
Arab Republic because of.persecution or fear of persecution on account
of race, religion, or political .opinion. She is therefore ineligible for
refugee classification under the proviso to section 203(a) (7) of the

Immigration and Nationality Act, as amended.
A statutory requirement for adjustment of status under section 245
of the Immigration and Nationality Act, as amended, is that an immigrant visa be immediately available to the applicant. Our applicant does not come within any of the preference categories of section
203(a) of the Act. The nonpreference eategory for Turkey, the quota
area to which she is chargeable, is unavailable according to a current
report from the Department of State. The application for adjustment
of status must be denied on this statutory ground.
It is ordered that the decision of the District Director denying these
applications be and hereby is affirmed.

821-854-49--.27

395

